
 

 
EXHIBIT 10(f)
 


The Brink’s Company
Richmond, Virginia
















2005 Equity Incentive Plan
as Amended and Restated as of November 14, 2008




























                                                                                                                                                                                                                                                                                                                                   [logo.jpg]



 
 

--------------------------------------------------------------------------------

 


THE BRINK’S COMPANY
 
2005 EQUITY INCENTIVE PLAN
 
(amended and restated as of November 14, 2008)
 


   SECTION 1 .  Purpose.
 
The purpose of The Brink’s Company 2005 Equity Incentive Plan (amended and
restated as of November 14, 2008) is to act as the successor plan to The Brink’s
Company 1988 Stock Option Plan and to encourage those individuals who are
expected to contribute significantly to the Company’s success to accept
employment or continue in the employ of the Company and its Subsidiaries, to
enhance their incentive to perform at the highest level, and, in general, to
further the best interests of the Company and its shareholders.
 
   SECTION 2 .  Definition.
 
   As used in the Plan, the following terms shall have the meanings set forth
below:
 
 (a) “Act” shall mean the Securities Exchange Act of 1934, as amended.
 
(b) “Affiliate” shall mean (i) any entity that, directly or indirectly, is
controlled by the Company and (ii) any entity in which the Company has a
significant equity interest, in either case as determined by the Committee.
 
(c) “Award” shall mean any Option, Stock Appreciation Right, award of Restricted
Stock, award of Performance Stock or Other Stock-Based Award granted under the
Plan.
 
(d) “Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing any Award granted under the Plan, which may,
but need not, be executed or acknowledged by a Participant.
 
(e) “Beneficiary” shall mean a person or persons entitled to receive payments or
other benefits or exercise rights that are available under the Plan in the event
of the Participant’s death.
 
(f) “Board” shall mean the board of directors of the Company.
 
(g) “Change in Control” shall mean the occurrence of:
 
         (i) (A) any consolidation or merger of the Company in which the Company
is not the continuing or surviving corporation or pursuant to which the Shares
would be converted into cash, securities or other property other than a
consolidation or merger in which holders of the total voting power in the
election of directors of the Company of Shares outstanding (exclusive of shares
held by the Company’s Affiliates) (the “Total Voting Power”) immediately prior
to the

 
 

--------------------------------------------------------------------------------

 
 
consolidation or merger will have the same proportionate ownership of the total
voting power in the election of directors of the surviving corporation
immediately after the consolidation or merger, or (B) any sale, leases, exchange
or other transfer (in one transaction or a series of transactions) of all or
substantially all the assets of the Company; provided, however, that with
respect to Awards granted before November 16, 2007, a “Change in Control” shall
be deemed to occur upon the approval of the shareholders of the Company (or if
such approval is not required, the approval of the Board) of any of the
transactions set forth in clauses (A) or (B) above of this sup-paragraph (i);


       (ii) any “person” (as defined in Section 13(d) of the Act) other than the
Company, its Affiliates or an employee benefit plan or trust maintained by the
Company or its affiliates, becoming the “beneficial owner” (as defined in Rule
13d-3 under the Act), directly or indirectly, of more than 20% of the Total
Voting Power; or


       (iii) at any time during a period of two consecutive years, individuals
who at the beginning of such period constituted the Board ceasing for any reason
to constitute at least a majority thereof, unless the election by the Company's
shareholders of each new director during such two-year period was approved by a
vote of at least two-thirds of the directors then still in office who were
directors at the beginning of such two-year period.


(h) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
 
(i) “Committee” shall mean the Compensation and Benefits Committee of the Board
or such other committee as may be designated by the Board.
 
(j) “Company” shall mean The Brink’s Company.
 
(k) “Executive Group” shall mean every person who is expected by the Committee
to be both (i) a “covered employee” as defined in Section 162(m) of the Code as
of the end of the taxable year in which payment of the Award may be deducted by
the Company, and (ii) the recipient of compensation of more than $1,000,000 (as
such number appearing in Section 162(m) of the Code may be adjusted by any
subsequent legislation) for that taxable year.
 
(l) “Fair Market Value” shall mean with respect to Shares, the average of the
high and low quoted sale prices of a share of such common stock on the date in
question (or, if there is no reported sale on such date, on the last preceding
date on which any reported sale occurred) on the New York Stock Exchange
Composite Transactions Tape or with respect to any property other than Shares,
the fair market value of such property determined by such methods or procedures
as shall be established from time to time by the Committee.
 

 
3

--------------------------------------------------------------------------------

 

(m) “Incentive Stock Option” shall mean an option representing the right to
purchase Shares from the Company, granted under and in accordance with the
terms of Section 6, that meets the requirements of Section 422 of the Code, or
any successor provision thereto.
 
(n) “Non-Qualified Stock Option” shall mean an option representing the right to
purchase Shares from the Company, granted under and in accordance with the terms
of Section 6, that is not an Incentive Stock Option.
 
(o) “Option” shall mean an Incentive Stock Option or a Non-Qualified Stock
Option.
 
(p) “Other Stock-Based Award” shall mean any right granted under Section 10.
 
(q) “Participant” shall mean an individual granted an Award under the Plan.
 
(r) “Performance Stock” shall mean any Share granted under Section 9.
 
(s) “Plan” shall mean The Brink’s Company 2005 Equity Incentive Plan (amended
and restated as of November 16, 2007).
 
(t) “Predecessor Plan” shall mean The Brink’s Company 1988 Stock Option Plan.
 
(u) “Restricted Stock” shall mean any Share granted under Section 8.
 
(v)  “SAR” or “Stock Appreciation Right” shall mean any right granted to a
Participant pursuant to Section 7 to receive, upon exercise by the Participant,
the excess of (i) the Fair Market Value of one Share on the date of exercise or
at any time during a specified period before the date of exercise over (ii) the
grant price of the right on the date of grant, or if granted in connection with
an outstanding Option on the date of grant of the related Option, as specified
by the Committee in its sole discretion, which, except in the case of Substitute
Awards or in connection with an adjustment provided in Section 5(d), shall not
be less than the Fair Market Value of one Share on such date of grant of the
right or the related Option, as the case may be.
 
(w) “Shares” shall mean shares of the common stock of the Company.
 
(x) “Subsidiary” shall mean any corporation of which stock representing at least
50% of the ordinary voting power is owned, directly or indirectly, by the
Company.
 

 
4

--------------------------------------------------------------------------------

 

(y) “Substitute Awards” shall mean Awards granted in assumption of, or in
substitution for, outstanding awards previously granted by a company acquired by
the Company or with which the Company combines.
 
        SECTION 3 .  Eligibility.
 
(a) Any individual who is employed by the Company or any Affiliate, including
any officer-director, shall be eligible to be selected to receive an Award under
the Plan.
 
(b) Directors who are not full-time or part-time officers are not eligible to
receive Awards hereunder.
 
(c) Holders of options and other types of Awards granted by a company acquired
by the Company or with which the Company combines are eligible for grant of
Substitute Awards hereunder.
 
        SECTION 4 .  Administration.
 
(a) The Plan shall be administered by the Committee.  The Committee shall be
appointed by the Board and shall consist of not less than three directors, each
of whom shall be independent, within the meaning of and to the extent required
by applicable rulings and interpretations of the New York Stock Exchange and the
Securities and Exchange Commission, and each of whom shall be a “Non-Employee
Director”, as defined from time to time for purposes of Section 16 of the Act
and the rules promulgated thereunder and shall satisfy the requirements for an
outside director pursuant to Section 162(m) of the Code, and any regulations
issued thereunder.  The Board may designate one or more directors as alternate
members of the Committee who may replace any absent or disqualified member at
any meeting of the Committee.  No member or alternate member of the Committee
shall be eligible, while a member or alternate member, for participation in the
Plan.  The Committee may issue rules and regulations for administration of the
Plan.  It shall meet at such times and places as it may determine.
 
(b) Subject to the terms of the Plan and applicable law, the Committee shall
have full power and authority to: (i) designate Participants; (ii) determine the
type or types of Awards (including Substitute Awards) to be granted to each
Participant under the Plan; (iii) determine the number of Shares to be covered
by (or with respect to which payments, rights, or other matters are to be
calculated in connection with) Awards; (iv) determine the terms and conditions
of any Award; (v) determine whether, to what extent, and under what
circumstances Awards may be settled or exercised in cash, Shares, other
securities, or other Awards, or canceled, forfeited or suspended, and the method
or methods by which Awards may be settled, exercised, canceled, forfeited or
suspended; (vi) determine whether, to what extent, and under what circumstances
cash, Shares, other securities, other Awards, and other amounts payable with
respect to an Award
 

 
5

--------------------------------------------------------------------------------

 

under the Plan shall be deferred either automatically or at the election of the
holder thereof or of the Committee; (i) interpret and administer the Plan and
any instrument or agreement relating to, or Award made under, the Plan; (ii)
establish, amend, suspend or waive such rules and regulations and appoint such
agents as it shall deem appropriate for the proper administration of the Plan;
and (iii) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan.
 
(c) All decisions of the Committee shall be final, conclusive and binding upon
all parties, including the Company, the shareholders and the Participants.
 
        SECTION 5 .  Shares Available for Awards.
 
(a) Subject to adjustment as provided below, the number of Shares available for
issuance under the Plan as of November 14, 2008, including shares issued as of
November 14, 2008, shall be 6,288,887 Shares.  Any Shares covered by an Award
other than Options and SARs shall be counted against this limit as 2 Shares for
every one Share covered by the Award.  In addition, each SAR shall be counted
against this limit as one Share, regardless of whether a Share is used to settle
the SAR upon exercise.  Notwithstanding the foregoing and subject to adjustment
as provided in Section 5(d), no Participant may receive Options and SARs under
the Plan in any calendar year that relate to more than 400,000 Shares.
 
(b) If, after the effective date of the Plan, any Shares covered by an Award
other than a Substitute Award, or to which such an Award relates, are forfeited,
or if such an Award otherwise terminates without the delivery of Shares or of
other consideration, then the Shares covered by such Award, or to which such
Award relates, to the extent of any such forfeiture or termination, shall again
be, or shall become, available for issuance under the Plan.  For purposes of
this Section 5(b), awards under the Predecessor Plan shall be considered Awards.
 
(c) Any Shares delivered pursuant to an Award may consist, in whole or in part,
of authorized and unissued Shares or Shares acquired by the Company.
 
(d) In the event that the Committee shall determine that any dividend or other
distribution (whether in the form of cash, Shares or other securities),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Shares
or other securities of the Company, issuance of warrants or other rights to
purchase Shares or other securities of the Company, or other similar corporate
transaction or event affects the Shares such that an adjustment is determined by
the Committee to be appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan,
then the Committee shall, in such manner as it may deem equitable, adjust any or
all of (i) the number and type of Shares (or other securities) which thereafter
may be made the subject of Awards, including the aggregate and individual limits
 

 
6

--------------------------------------------------------------------------------

 

specified in Section 5(a) and Section 9(d), (ii) the number and type of Shares
(or other securities) subject to outstanding Awards, and (iii) the grant,
purchase, or exercise price with respect to any Award or, if deemed appropriate,
make provision for a cash payment to the holder of an outstanding Award;
provided, however, that the number of Shares subject to any Award denominated in
Shares shall always be a whole number.
 
(e) Shares underlying Substitute Awards shall not reduce the number of Shares
remaining available for issuance under the Plan.
 
        SECTION 6 .  Options.
 
The Committee is hereby authorized to grant Options to Participants with the
following terms and conditions and with such additional terms and conditions, in
either case not inconsistent with the provisions of the Plan, as the Committee
shall determine:
 
(a) The purchase price per Share under an Option shall be determined by the
Committee; provided, however, that, except in the case of Substitute Awards,
such purchase price shall not be less than the Fair Market Value of a Share on
the date of grant of such Option.
 
(b) The term of each Option shall be fixed by the Committee but shall not exceed
6 years from the date of grant thereof.
 
(c) The Committee shall determine the time or times at which an Option may be
exercised in whole or in part; provided, however, that, except in the event of a
Change in Control, an Option shall not be exercisable before the expiration of
one year from the date the Option is granted.
 
(d) The Committee shall determine the method or methods by which, and the form
or forms, including, without limitation, cash, Shares, other Awards, or any
combination thereof, having a Fair Market Value on the exercise date equal to
the relevant exercise price, in which, payment of the exercise price with
respect thereto may be made or deemed to have been made.
 
(e) The terms of any Incentive Stock Option granted under the Plan shall comply
in all respects with the provisions of Section 422 of the Code, or any successor
provision thereto, and any regulations promulgated thereunder.
 
(f) Options shall not be granted under the Plan in consideration for and shall
not be conditioned upon the delivery of Shares to the Company in payment of the
exercise price and/or tax withholding obligation under any other employee stock
option.
 
(g) Section 11 sets forth certain additional provisions that shall apply to
Options.
 

 
7

--------------------------------------------------------------------------------

 

SECTION 7 .  Stock Appreciation Rights.
 
(a) The Committee is hereby authorized to grant Stock Appreciation Rights
(“SARs”) to Participants with terms and conditions as the Committee shall
determine not inconsistent with the provisions of the Plan.
 
(b) SARs may be granted hereunder to Participants either alone (“freestanding”)
or in addition to other Awards granted under the Plan (“tandem”) and may, but
need not, relate to a specific Option granted under Section 6.
 
(c) Any tandem SAR related to an Option may be granted at the same time such
Option is granted or at any time thereafter before exercise or expiration of
such Option.  In the case of any tandem SAR related to any Option, the SAR or
applicable portion thereof shall not be exercisable until the related Option or
applicable portion thereof is exercisable and shall terminate and no longer be
exercisable upon the termination or exercise of the related Option, except that
a SAR granted with respect to less than the full number of Shares covered by a
related Option shall not be reduced until the exercise or termination of the
related Option exceeds the number of Shares not covered by the SAR.  Any Option
related to any tandem SAR shall no longer be exercisable to the extent the
related SAR has been exercised.
 
(d) A freestanding SAR shall not have a term of greater than 6 years or, unless
it is a Substitute Award, an exercise price less than 100% of Fair Market Value
of the Share on the date of grant and, except in the event of a Change in
Control, shall not be exercisable before the expiration of one year from the
date the SAR is granted.
 
(e) Section 11 sets forth certain additional provisions that shall apply to
SARs.
 
        SECTION 8 .  Restricted Stock.
 
(a) The Committee is hereby authorized to grant Awards of Restricted Stock to
Participants.
 
(b) Shares of Restricted Stock shall be subject to such restrictions as the
Committee may impose (including, without limitation, any limitation on the right
to vote a Share of Restricted Stock or the right to receive any dividend or
other right), which restrictions may lapse separately or in combination at such
time or times, in such installments or otherwise, as the Committee may deem
appropriate; provided, however, that subject to Section 12(g), Restricted Stock
shall have a vesting period of not less than one year.
 
(c) Any Share of Restricted Stock granted under the Plan may be evidenced in
such manner as the Committee may deem appropriate including, without limitation,
book-entry registration or issuance of a stock certificate or
 

 
8

--------------------------------------------------------------------------------

 

certificates.  In the event any stock certificate is issued in respect of Shares
of Restricted Stock granted under the Plan, such certificate shall be registered
in the name of the Participant and shall bear an appropriate legend referring to
the terms, conditions, and restrictions applicable to such Restricted Stock.
 
(d) The Committee may in its discretion, when it finds that a waiver would be in
the best interests of the Company, waive in whole or in part any or all
restrictions with respect to Shares of Restricted Stock; provided, that the
Committee may not waive the restriction in the proviso of Section 8(b).
 
(e) Section 11 sets forth certain additional provisions that shall apply to
Restricted Stock.
 
        SECTION 9 .  Performance Stock.
 
(a) The Committee is hereby authorized to grant Awards of Performance Stock to
Participants.
 
(b) Subject to the terms of the Plan, Shares of Performance Stock shall be
subject to such restrictions as the Committee may impose (including, without
limitation, any limitation on the right to vote a Share of Performance Stock or
the right to receive any dividend or other right), which restrictions may lapse,
in whole or in part, upon the achievement of such performance goals during such
performance periods as the Committee shall establish.  Subject to the terms of
the Plan, the performance goals to be achieved during any performance period,
the length of any performance period, the number of Shares subject to any Award
of Performance Stock granted and subsequently released to a Participant shall be
determined by the Committee; provided, however, that subject to Section 12(g),
the performance period relating to any Award of Performance Stock shall be at
least one year.
 
(c) Any Share of Performance Stock granted under the Plan may be evidenced in
such manner as the Committee may deem appropriate including, without limitation,
book-entry registration or issuance of a stock certificate or certificates.  In
the event any stock certificate is issued in respect of Shares of Performance
Stock granted under the Plan, such certificate shall be registered in the name
of the Participant and shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Performance Stock.
 
(d) Every Award of Performance Stock to a member of the Executive Group shall,
if the Committee intends that such Award should constitute “qualified
performance-based compensation” for purposes of Section 162(m) of the Code,
include a pre-established formula, such that payment, retention or vesting of
the Award is subject to the achievement during a performance period or periods,
as determined by the Committee, of a level or levels, as determined by the
Committee, of one or more performance measures with respect to the Company, any
Subsidiary and/or any business unit of the Company or any
 

 
9

--------------------------------------------------------------------------------

 

Subsidiary, including without limitation the following: (i) net income, (ii)
operating income, (iii) return on net assets, (iv) revenue growth, (v) total
shareholder return, (vi) earnings per share, (vii) return on equity, (viii) net
revenue per employee, (ix) market share, (x) return on capital and/or economic
value added (or equivalent metric), (xi) cash flow and/or free cash flow (before
or after dividends), or (xii) subscriber growth (on a gross or net basis); each
as determined in accordance with generally accepted accounting principles, where
applicable, as consistently applied by the Company and, if so determined by the
Committee prior to the release or forfeiture of the Shares of Performance Stock,
adjusted, to the extent permitted under Section 162(m) of the Code if the
Committee intends the Award of Performance Stock to continue to constitute
“qualified performance-based compensation” under Section 162(m) of the Code, to
omit the effects of extraordinary items, the gain or loss on the disposal of a
business segment, unusual or infrequently occurring events and transactions,
accruals for awards under the Plan and cumulative effects of changes in
accounting principles.  Performance measures may vary from Performance Stock
Award to Performance Stock Award and from Participant to Participant and may be
established on a stand-alone basis, in tandem or in the alternative.  For any
Award subject to any such pre-established formula, the maximum number of Shares
subject to any such Award granted in any year shall be 400,000, subject to
adjustment as provided in Section 5(d).  Notwithstanding any provision of the
Plan to the contrary, the Committee shall not be authorized to increase the
number of Shares subject to any Award to which this Section 9(d) applies upon
attainment of such pre-established formula.
 
(e) Section 11 sets forth certain additional provisions that shall apply to
Performance Stock.
 
        SECTION 10 .  Other Stock-Based Awards.
 
The Committee is hereby authorized to grant to Participants such other Awards
(including, without limitation, rights to dividends and dividend equivalents)
that are denominated or payable in, valued in whole or in part by reference to,
or otherwise based on or related to, Shares (including, without limitation,
securities convertible into Shares) as are deemed by the Committee to be
consistent with the purposes of the Plan.  Subject to the terms of the Plan, the
Committee shall determine the terms and conditions of such Awards.  Shares or
other securities delivered pursuant to a purchase right granted under this
Section 10 shall be purchased for such consideration, which may be paid by such
method or methods and in such form or forms, including, without limitation,
cash, Shares, other securities, other Awards, or any combination thereof, as the
Committee shall determine, the value of which consideration, as established by
the Committee, shall, except in the case of Substitute Awards, not be less than
the Fair Market Value of such Shares or other securities as of the date such
purchase right is granted.
 

 
10

--------------------------------------------------------------------------------

 

        SECTION 11.  Effect of Termination of Employment on Awards.
 
Except as otherwise provided by the Committee at the time an Option, SAR,
Restricted Stock, or Performance Stock is granted or in any amendment thereto,
if a Participant ceases to be employed by the Company or any Affiliate, then:
 
(a) with respect to an Option or SAR:
 
            (i) subject to Section 11(a)(ii), if termination is by reason of the
Participant’s early, normal or late retirement under the Company’s
Pension-Retirement Plan or any pension plan sponsored by the Company or a
Subsidiary or by reason of the Participant’s permanent and total disability,
each Option or SAR held by the Participant shall continue to remain outstanding
and shall become or remain exercisable and in full force and effect in
accordance with its terms until the expiration date of the Award;
 
            (ii) if termination is by reason of the death of the Participant, or
if the Participant dies after retirement or permanent and total disability as
referred to in Section 11(a)(i), each Option or SAR held by the Participant
shall become fully exercisable at the time of the Participant’s death (or, if
later, at the time of the one year anniversary of the Option or SAR grant date)
and may be exercised by the Participant’s Beneficiary at any time within a
period of three years after death (but not after the expiration date of the
Award);
 
            (iii) if termination of employment is for any reason other than as
provided in Section 11(a)(i) or (ii), the Participant may exercise each Option
or SAR held by the Participant within 90 days after such termination (but not
after the expiration date of such Award) to the extent such Award was
exercisable pursuant to its terms at the date of termination; provided, however,
if the Participant should die within 90 days after such termination, each Option
or SAR held by the Participant may be exercised by the Participant’s Beneficiary
at any time within a period of one year after death (but not after the
expiration date of the Award) to the extent such Award was exercisable pursuant
to its terms at the date of termination;
 
(b) with respect to Restricted Stock:
 
            (i) subject to Section 11(b)(ii), if termination is by reason of the
Participant’s early, normal or late retirement under the Company’s
Pension-Retirement Plan or any pension plan sponsored by the Company or a
Subsidiary or permanent and total disability, each Restricted Stock Award held
by the Participant shall continue to remain outstanding and in
 

 
11

--------------------------------------------------------------------------------

 

full force and effect and any restrictions with respect to such Restricted Stock
Award shall lapse in accordance with the terms of the Award;
 
            (ii) if termination is by reason of the Participant’s death, or if
the Participant dies after retirement or permanent and total disability as
referred to in Section 11(b)(i), any and all restrictions with respect to each
Restricted Stock Award held by the Participant shall lapse at the time of the
Participant’s death (or, if later, at the time of the one year anniversary of
the Restricted Stock Award grant date);
 
            (iii) if termination of employment is by reason other than as
provided in Section 11(b)(i) or (b)(ii), any Restricted Stock Award held by the
Participant that remains subject to restrictions shall be canceled as of such
termination of employment and shall have no further force or effect;
 
(c) with respect to Performance Stock:
 
            (i) if termination is by reason of the Participant’s early, normal
or late retirement under the Company’s Pension-Retirement Plan or any pension
plan sponsored by the Company or a Subsidiary or permanent and total disability,
each Performance Stock Award held by the Participant shall remain outstanding
and in full force and effect and any restrictions with respect to such
Performance Stock Award shall lapse in accordance with the terms of the Award
regardless of whether the Participant dies during such period;
 
            (ii) if termination of employment occurs prior to the expiration of
any performance period applicable to a Performance Stock Award and such
termination is by reason of the Participant’s death, the Participant’s
Beneficiary shall be entitled to receive following the expiration of such
performance period, a pro-rata portion of the number of Shares subject to the
Performance Stock Award with respect to which the restrictions would have
otherwise lapsed notwithstanding the Participant’s death, determined based on
the number of days in the performance period that shall have elapsed prior to
such termination and the remainder of such Performance Stock Award shall be
canceled; and
 
            (iii) if termination of employment occurs prior to the expiration of
any performance period applicable to a Performance Stock Award and such
termination is for any reason other than as provided in Section 11(c)(i) or
(ii), any Performance Stock Award held by the Participant shall be canceled as
of such termination of employment and shall have no further force or effect.
 
   SECTION 12 .  General Provisions Applicable to Awards.
 
         (a) Awards shall be granted for no cash consideration or for such
minimal cash consideration as may be required by applicable law.

 
12

--------------------------------------------------------------------------------

 

  
(b) Awards may, in the discretion of the Committee, be granted either alone or
in addition to or in tandem with any other Award or any award granted under any
other plan of the Company.  Awards granted in addition to or in tandem with
other Awards, or in addition to or in tandem with awards granted under any other
plan of the Company, may be granted either at the same time as or at a different
time from the grant of such other Awards or awards.
 
(c) Subject to the terms of the Plan, payments or transfers to be made by the
Company upon the grant, exercise or payment of an Award may be made in the form
of cash, Shares, other securities or other Awards, or any combination thereof,
as determined by the Committee in its discretion at the time of grant, and may
be made in a single payment or transfer, in installments, or on a deferred
basis, in each case in accordance with rules and procedures established by the
Committee.  Such rules and procedures may include, without limitation,
provisions for the payment or crediting of reasonable interest on installment or
deferred payments or the grant or crediting of dividend equivalents in respect
of installment or deferred payments.
 
(d) No Award and no right under any Award shall be assignable, alienable,
saleable or transferable by a Participant otherwise than by will or pursuant to
Section 12(e).  Each Award, and each right under any Award, shall be exercisable
during the Participant’s lifetime only by the Participant or, if permissible
under applicable law, by the Participant’s guardian or legal
representative.  The provisions of this paragraph shall not apply to any Award
which has been fully exercised, earned or paid, as the case may be, and shall
not preclude forfeiture of an Award in accordance with the terms thereof.
 
(e) A Participant may designate a Beneficiary or change a previous beneficiary
designation at such times prescribed by the Committee by using forms and
following procedures approved or accepted by the Committee for that purpose.  If
no Beneficiary designated by the Participant is eligible to receive payments or
other benefits or exercise rights that are available under the Plan at the
Participant’s death, the Beneficiary shall be the Participant’s estate.
 
(f) All certificates for Shares or other securities delivered under the Plan
pursuant to any Award or the exercise thereof shall be subject to such stop
transfer orders and other restrictions as the Committee may deem advisable under
the Plan or the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange upon which such Shares or other
securities are then listed, and any applicable Federal or state securities laws,
and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.
 
(g) Unless specifically provided to the contrary in any Award Agreement, upon a
Change in Control, all Awards shall become fully exercisable, shall vest and
shall be settled, as applicable, and any restrictions applicable to any Award
shall automatically lapse.  Notwithstanding the foregoing, upon a Change

 
13

--------------------------------------------------------------------------------

 

in Control, Performance Stock Awards shall be considered to be earned at their
target level; any restrictions with respect to the target number of Shares
subject to a Performance Stock Award shall lapse and any remaining Shares
subject to such Performance Stock Award shall be cancelled and shall have no
further force or effect.
 
        SECTION 13 .  Amendments and Termination.
 
(a) Except to the extent prohibited by applicable law and unless otherwise
expressly provided in an Award Agreement or in the Plan, the Board may amend,
alter, suspend, discontinue, or terminate the Plan or any portion thereof at any
time; provided, however, that no such amendment, alteration, suspension,
discontinuation or termination shall be made without (i) shareholder approval if
such approval is required by the listing company rules of the New York Stock
Exchange or (ii) the consent of the affected Participant, if such action would
adversely affect the rights of such Participant under any outstanding Award,
except to the extent any such amendment, alteration, suspension, discontinuance
or termination is made to cause the Plan to comply with applicable law, stock
exchange rules and regulations or accounting or tax rules and
regulations.  Notwithstanding anything to the contrary herein, the Committee may
amend the Plan in such manner as may be necessary to enable the Plan to achieve
its stated purposes in any jurisdiction in a tax-efficient manner and in
compliance with local rules and regulations.
 
(b) The Committee may waive any conditions or rights under, amend any terms of,
or amend, alter, suspend, discontinue or terminate, any Award theretofore
granted, prospectively or retroactively, without the consent of any relevant
Participant or holder or beneficiary of an Award, provided, however, that no
such action shall impair the rights of any affected Participant or holder or
beneficiary under any Award theretofore granted under the Plan, except to the
extent any such action is made to cause the Plan to comply with applicable law,
stock exchange rules and regulations or accounting or tax rules and regulations;
and provided further that, except as provided in Section 5(d), no such action
shall directly or indirectly, through cancellation and regrant or any other
method, reduce, or have the effect of reducing, the exercise price of any Award
established at the time of grant thereof and provided further, that the
Committee’s authority under this Section 13(b) is limited in the case of Awards
subject to Section 9(d), as set forth in Section 9(d).
 
(c) Except as noted in Section 9(d), the Committee shall be authorized to make
adjustments in the terms and conditions of, and the criteria included in, Awards
in recognition of events (including, without limitation, the events described in
Section 5(d)) affecting the Company, or the financial statements of the Company,
or of changes in applicable laws, regulations or accounting principles, whenever
the Committee determines that such adjustments are appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan.
 

 
14

--------------------------------------------------------------------------------

 

(d) The Committee may correct any defect, supply any omission, or reconcile any
inconsistency in the Plan or any Award in the manner and to the extent it shall
deem desirable to carry the Plan into effect.
 
        SECTION 14 .  Miscellaneous.
 
(a) No employee, Participant or other person shall have any claim to be granted
any Award under the Plan, and there is no obligation for uniformity of treatment
of employees, Participants, or holders or beneficiaries of Awards under the
Plan.  The terms and conditions of Awards need not be the same with respect to
each recipient.
 
(b) The Company shall be authorized to withhold from any Award granted or any
payment due or transfer made under any Award or under the Plan or from any
compensation or other amount owing to a Participant the amount (in cash, Shares,
other securities or other Awards) of withholding taxes due in respect of an
Award, its exercise, or any payment or transfer under such Award or under the
Plan and to take such other action (including, without limitation, providing for
elective payment of such amounts in cash or Shares by the Participant) as may be
necessary in the opinion of the Company to satisfy all obligations for the
payment of such taxes.
 
(c) Nothing contained in the Plan shall prevent the Company from adopting or
continuing in effect other or additional compensation arrangements, and such
arrangements may be either generally applicable or applicable only in specific
cases.
 
(d) The grant of an Award shall not be construed as giving a Participant the
right to be retained in the employ of the Company or any Affiliate.   Further,
the Company or the applicable Affiliate may at any time dismiss a Participant
from employment, free from any liability, or any claim under the Plan, unless
otherwise expressly provided in the Plan or in any Award Agreement or in any
other agreement binding the parties.  The receipt of any Award under the Plan is
not intended to confer any rights on the receiving Participant except as set
forth in such Award.
 
(e) If any provision of the Plan or any Award is or becomes or is deemed to be
invalid, illegal, or unenforceable in any jurisdiction, or as to any person or
Award, or would disqualify the Plan or any Award under any law deemed applicable
by the Committee, such provision shall be construed or deemed amended to conform
to applicable laws, or if it cannot be so construed or deemed amended without,
in the determination of the Committee, materially altering the intent of the
Plan or the Award, such provision shall be stricken as to such jurisdiction,
person or Award, and the remainder of the Plan and any such Award shall remain
in full force and effect.
 

 
15

--------------------------------------------------------------------------------

 

(f) Neither the Plan nor any Award shall create or be construed to create a
trust or separate fund of any kind or a fiduciary relationship between the
Company and a Participant or any other person.  To the extent that any person
acquires a right to receive payments from the Company pursuant to an Award, such
right shall be no greater than the right of any unsecured general creditor of
the Company.
 
(g) No fractional Shares shall be issued or delivered pursuant to the Plan or
any Award, and the Committee shall determine whether cash or other securities
shall be paid or transferred in lieu of any fractional Shares, or whether such
fractional Shares or any rights thereto shall be canceled, terminated or
otherwise eliminated.
 
         SECTION 15 .  Effective Date of the Plan.
 
         The Plan shall be effective as of the date of its approval by the
shareholders of the Company.
 
         SECTION 16 .  Term of the Plan.
 
         No Award shall be granted under the Plan after the date of the annual
shareholders meeting in the tenth year after the effective date of the
Plan.  However, unless otherwise expressly provided in the Plan or in an
applicable Award Agreement, any Award theretofore granted may extend beyond such
date, and the authority of the Committee to amend, alter, adjust, suspend,
discontinue, or terminate any such Award, or to waive any conditions or rights
under any such Award, and the authority of the Board to amend the Plan, shall
extend beyond such date.
 



 
16

--------------------------------------------------------------------------------

 
